FILED
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                               April 28, 2006
                                    TENTH CIRCUIT                          Elisabeth A. Shumaker
                                                                               Clerk of Court

 STEVEN KURT BAUGHMAN,

          Plaintiff-Appellant,
 v.                                                          No. 05-6271
 RON WARD, MELINDA GUILFOYLE;                          (D.C. No. CIV-02-896-T)
 RANDALL G. WORKMAN, Warden;                              (W. D. Oklahoma)
 RANDALL L. COOK; DEBRA
 LOHMAN; RANDALL, Sergeant;
 DENNIS COTNER; BRADLEY PAYAS;
 MICHAEL JACKSON; PAUL
 JOHNSON; DAYTON J. POPPELL,
 Warden; SANDRA ATWOOD; J. L.
 GREGSTON; MARK FOGLE; JOHN
 DOE; JANE DOE,

          Defendants - Appellees.


                                 ORDER AND JUDGMENT*


Before HENRY, BRISCOE, and O’BRIEN, Circuit Judges.


      Steven Baughman, appearing pro se, appeals from the district court’s denial of his

motion to file an appeal out of time. We exercise jurisdiction pursuant to 28 U.S.C. §

1291 and affirm.


      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
                                             I.

       Baughman is a Texas state prisoner serving lengthy sentences for two counts of

attempted capital murder of a police officer. In approximately 1992, Baughman was

transferred to the custody of the Oklahoma Department of Corrections (ODC) pursuant to

the Interstate Compact on Detainers. From August 1998 to April 2002, the ODC housed

Baughman at the Dick Conner Correctional Facility (DCCF) in Hominy, Oklahoma. In

April 2002, the ODC transferred Baughman to the Lawton Correctional Facility (LCF) in

Lawton, Oklahoma.

       On June 27, 2002, Baughman filed a civil rights complaint pursuant to 42 U.S.C. §

1983 against various ODC officials alleging violations of his constitutional rights while

confined at DCCF and LCF. After extensive litigation, defendants moved for summary

judgment with respect to all of Baughman’s claims. The magistrate judge assigned to the

case issued two lengthy reports and recommendations on March 2, 2004, recommending

that defendants’ motions be granted. On August 6, 2004, the district court overruled

Baughman’s objections and granted defendants’ motions for summary judgment.

Judgment was entered that same day in accordance with the district court’s order.

       Approximately eleven months later, on July 8, 2005, Baughman filed a pleading

with the district court entitled “PLAINTIFF’S MOTION FOR RELEIF [sic] FROM

JUDGMENT AND/OR MOTION TO REOPEN THE TIME FOR FILING APPEAL.” In

the motion, Baughman alleged that the clerk of the district court “failed and/or refused to

serve [the] judgment[] and Order[] of the Court upon” him, and that he did not learn of

                                            -2-
the district court’s entry of summary judgment until June 22, 2005, when his mother

called the clerk’s office to inquire about the status of his case. Based upon these

allegations, Baughman’s motion asked the district court to exercise its authority under

Federal Rule of Civil Procedure 60(b)(6) and “reopen the time in which to file [an]

appeal . . . .”

        On August 1, 2005, the district court issued a written order denying Baughman’s

motion. In doing so, the district court first noted that “the court file . . . reflect[ed] that

[Baughman] was sent copies of the order and judgment at the last address [he] furnished

to the court,” and that “[t]here [wa]s no notation that the order and judgment were

returned to the court as not deliverable to” him. Continuing, the district court concluded

that, in any event, it could not reopen the time for Baughman to file an appeal because he

failed to satisfy all of the conditions outlined in Federal Rule of Appellate Procedure

4(a)(6). More specifically, the district court noted that Baughman’s motion was not filed

within 180 days after the judgment was entered against him. Lastly, the district court

noted, citing Tenth Circuit precedent, that the specificity of Rule 4(a)(6) precluded the

use of Federal Rule of Civil Procedure 60(b)(6) to cure problems of lack of notice.

        Baughman now appeals from the district court’s August 1, 2005 order.

                                                II.

        In his appeal, Baughman contends the district court erred in denying his motion to

reopen the time to file an appeal from its entry of summary judgment. We review the

district court’s decision for abuse of discretion. See Servants of Paraclete v. Does, 204

                                               -3-
F.3d 1005, 1009 (10th Cir. 2000) (setting forth standard of review for denial of Rule

60(b) motion and discussing interplay of Fed. R. Civ. P. 60(b) and Fed. R. App. P.

4(a)(6)); Ogden v. San Juan County, 32 F.3d 452, 455 (10th Cir. 1994) (setting forth

standard of review for denial of Rule 4(a)(6) motions).

       Federal Rule of Appellate Procedure 4(a)(6), entitled “Reopening the Time to File

an Appeal,” provides as follows:

       The district court may reopen the time to file an appeal for a period of 14
       days after the date when its order to reopen is entered, but only if all the
       following conditions are satisfied:
              (A) the court finds that the moving party did not receive notice under
              Federal Rule of Civil Procedure 77(d) of the entry of the judgment or
              order sought to be appealed within 21 days after entry;
              (B) the motion is filed within 180 days after the judgment or order is
              entered or within 7 days after the moving party receives notice under
              Federal Rule of Civil Procedure 77(d) of the entry, whichever is
              earlier; and
              (C) the court finds that no party would be prejudiced.

The Advisory Committee Notes to Rule 4(a)(6) state, in pertinent part, that the rule

“establishes an outer time limit of 180 days for a party who fails to receive timely notice

of entry of a judgment to seek additional time to appeal . . . .” Advisory Committee Notes

to 1991 Amendment; see also Servants of Paraclete, 204 F.3d at 1009-10 (agreeing that

the rule establishes a 180-day “outer time limit”).

       Here, although Baughman alleges that he acted in a timely fashion to reopen after

first learning of the district court’s entry of judgment, the fact remains that his motion to

reopen was filed well beyond the 180-day “outer time limit” set forth in Rule 4(a)(6).

More specifically, the 180-day time limit expired on February 2, 2005, several months

                                              -4-
before Baughman’s mother called the clerk’s office to inquire about the status of the case

and before Baughman filed his motion to reopen the time to appeal. Thus, the district

court did not abuse its discretion in refusing to reopen the time to appeal under Rule

4(b)(6).

       Likewise, the district court did not abuse its discretion in denying relief under Rule

60(b). Prior to the adoption of Federal Rule of Appellate Procedure 4(a)(6) in 1991, we

permitted district courts to grant Rule 60(b) relief in “narrow circumstances” where “a

litigant ha[d], through no fault of his own, failed to receive notice of entry of judgment,

and ha[d] shown that he ha[d] exercised due diligence to ascertain whether the judgment

ha[d] been entered.” Servants of Paraclete, 204 F.3d at 1009. As we have since noted,

however, Rule 4(a)(6) effectively removed that authority and now serves as the exclusive

means for extending the time to appeal in circumstances where a party has failed to learn

that judgment was entered. Id. at 1009-10.

       AFFIRMED. All pending motions are DENIED.


                                                   Entered for the Court


                                                   Mary Beck Briscoe
                                                   Circuit Judge




                                             -5-